Citation Nr: 0903540	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  07-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an earlier effective date for the grant of a 
total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The veteran had active service from May 1968 to December 
1969.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.    


FINDING OF FACT

Prior to December 23, 2003, the veteran was service connected 
for diabetes mellitus at 20 percent disabling, hypertension 
at 0 percent, and onychomycosis at 0 percent.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 23, 
2003, for the assignment of a TDIU, have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.157, 
3.341, 3.400, 4.16 (2008).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to an earlier effective date 
for the grant of a TDIU.  In the interest of clarity, the 
Board will initially discuss whether this claim has been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claim, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the veteran in March 
2004, September 2004, and March 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the veteran 
of the evidence needed to substantiate his claim, and of the 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the veteran prior to the December 2004 rating 
decision on appeal here.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability ratings 
and effective dates for the award of VA benefits until March 
2006, after the initial adjudication of his claim.  See 
Dingess/Hartman and Mayfield, both supra.          

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  The veteran's claim will be denied.  And 
following full notice, VA readjudicated the veteran's claim 
in the January 2007 Supplemental Statement of the Case (SSOC) 
of record.  See Mayfield, 444 F.3d 1328.  As such, the 
untimely notice has been nonprejudicial error in this matter.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the veteran with compensation examination for his 
claim.  

As such, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim to an Earlier Effective Date

In October 1999, the veteran claimed service connection for 
post-traumatic stress disorder (PTSD), hearing loss, 
tinnitus, hypertension, diabetes, lung problems, nervous 
condition, and headaches.  In August 2000, the RO received 
from the veteran a VA outpatient medical statement indicating 
"total medical disability for at least 6 [months]."  In an 
unappealed January 2000 rating decision, the RO denied the 
veteran's service connection claims.  

The record indicates that, in August 2000, the veteran filed 
an original service connection claim for diabetes, and filed 
claims to reopen his service connection claims for 
hypertension, hearing loss, tinnitus, lung problems, nervous 
condition, headaches, and PTSD.  While these claims were 
pending in February 2001, the RO received a statement from 
the veteran's VA treating physician indicating that the 
veteran was "unable to work or do gainful employment at this 
time, and for an indefinite time in the future possibly 
permanently."  In a July 2001 rating decision, the RO 
granted the veteran's claim for service connection for 
diabetes.  But in this decision, the RO denied the veteran's 
claims to reopen.  The veteran filed a notice of disagreement 
against the denials but did not, following issuance of a 
statement of the case, appeal the RO's decision to the Board.    

In a December 23, 2003 statement, the veteran filed several 
original service connection claims, and claims to reopen 
previously denied service connection claims.  In this 
statement, he also expressly claimed entitlement to a TDIU.  
In an unappealed August 2004 rating decision, the RO granted 
service connection for several disorders - peripheral 
neuropathy of the arms and legs effective December 23, 2003, 
hypertension effective February 21, 2002, onychomycosis of 
the legs effective May 2, 2001, erectile dysfunction 
effective December 23, 2003, coronary artery disease 
effective December 23, 2003, and special monthly compensation 
effective December 23, 2003.  This decision deferred decision 
on the veteran's claim for a TDIU.  Then, in the December 
2004 rating decision on appeal, the RO granted the veteran's 
TDIU effective December 23, 2003.  

The veteran maintains that an earlier effective date is 
warranted for the grant of a TDIU.  In statements of record, 
from the veteran and his representative, this claim hinges on 
two arguments - first, that the VA medical records indicating 
unemployability, received in August 2000 and February 2001, 
should be viewed as claims for TDIU; and second, that these 
records comprise evidence of total unemployability that 
warrant an effective date to as early as August 2000.  For 
the reasons set forth below, the Board disagrees with the 
veteran's claim.   

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.        

In this matter, VA received the veteran's claim for a TDIU on 
December 23, 2003.  Simply put, that date was the "date of 
receipt of the claim[.]"  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400. 

The Board notes the veteran's rationale that an earlier date 
is warranted based on the fact that VA received the VA 
records noting unemployability in August 2000 and February 
2001.  However, the Board finds the veteran's argument 
without merit.  The medical records themselves do not 
constitute claims in this matter.  These documents were mere 
submissions of evidence in support of the service connection 
claims that were pending at that time.  Nowhere in the 
record, either in these medical records or elsewhere, is it 
indicated that the veteran was interested in filing a claim 
for a TDIU at that time.  

VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  Indeed, while the veteran 
may have had employment difficulties in the early 2000s, the 
mere existence of evidence detailing such difficulty cannot 
be equated to a claim.  A "claim" is defined broadly to 
include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see 
Brannon, 12 Vet. App. at 32, 35 (mere presence of medical 
evidence in the record concerning a psychiatric condition did 
not establish an intent on the part of the veteran to seek 
service connection for a  psychiatric condition; rather, the 
veteran is required to assert the claim expressly or 
impliedly).  See also Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995) (holding that, while the Board must interpret a 
veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran).

Moreover, even in light of the medical statements regarding 
unemployability, a TDIU would not have been warranted prior 
to December 23, 2003 because prior to that time the veteran 
was only service connected for diabetes at 20 percent 
disabling, hypertension at 0 percent disabling, and 
onychomycosis at 0 percent disabling.  The combined 20 
percent rating did not satisfy schedular criteria for a TDIU.  
Indeed, to qualify for a total rating for compensation 
purposes, the evidence must show (1) a single disability 
rated as 100 percent disabling; or (2) that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  See 38 C.F.R. § 4.16.  See also 38 C.F.R. §§ 
3.321(b), 4.16(b); Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Though the noted medical statements indicate (at 
least temporary) unemployability, schedular requirements for 
a TDIU were not satisfied prior to December 23, 2003.  See 38 
C.F.R §§ 3.340, 3.341, 4.16.    

Hence, entitlement to an earlier effective date for a TDIU is 
not warranted here - the medical records submitted prior to 
December 23, 2003 do not constitute claims for a TDIU; 
moreover, requisite schedular criteria were not established 
in the record prior to December 23, 2003.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds an extraschedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has closely reviewed and considered the veteran's 
statements in this matter, and those of his spouse.  While 
these statements may be viewed as evidence, the Board must 
also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the 
statements alone are insufficient to prove the veteran's 
claim.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Entitlement to an earlier effective date for the grant of a 
TDIU is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


